Citation Nr: 1502814	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-44 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for rhinitis, currently rated as 10 percent disabling.  

3.  Entitlement to an initial rating higher than 10 percent for a cervical spine disorder.  

4.  Entitlement to an initial rating higher than 10 percent for a headache disorder.  

5.  Entitlement to a total disability rating based on individual employability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active military service from March 1977 to November 1985.  

This appeal comes before the Board of Veterans' Appeals (Board) from December 2009, May 2011, and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In November 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing.  A transcript of the hearing is associated with the record.  

The record in this matter consists solely of electronic records, and has been reviewed.  

Claims to reopen service connection for knee and shoulder disorders were raised by the Veteran during the November 2014 Board hearing.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

For the following reasons, a remand is necessary for the claims on appeal.  

First, subsequent to the most recent statements of the case (SOCs) of record, and prior to transfer of this case to the Board, the AOJ added new and material evidence to the claims file.  The Veteran has not waived AOJ review of the evidence.  A supplemental SOC (SSOC) pertaining to each issue on appeal should be issued therefore.  38 C.F.R. §§ 19.31, 20.1304(c) (2014). 

Second, the Veteran underwent VA compensation examinations of the disabilities at issue in this appeal over three years ago.  During his Board hearing, the Veteran indicated that his disorders had worsened significantly since the examinations.  As such, he should be provided with new VA compensation examinations.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Third, during his Board hearing, the Veteran indicated that private medical evidence may be outstanding.  Additional development should be conducted to retrieve relevant private medical evidence.  

Fourth, the claim to a TDIU is inextricably intertwined with the claims for higher ratings.  A decision on the TDIU must be deferred until the increased rating claims have been adjudicated.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  

Fifth, the most recent VA treatment records in the file are dated in December 2011.  All outstanding VA treatment records should be included in the electronic file.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating from December 2011.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.     

2.  Request that the Veteran submit or authorize the release of any private medical records that may be relevant to his claims and are currently outstanding.  If after making reasonable efforts to obtain any outstanding records the AOJ is unable to secure same, the Veteran should be notified in accordance with 38 C.F.R. § 3.159. 

3.  After the above development has been completed, schedule the Veteran for appropriate VA examinations to determine the nature and severity of the service-connected rhinitis, headaches, hemorrhoids, and neck disorder.  Any indicated tests should be accomplished.  Each examiner should review the entire electronic claims file.  Each examiner should review the medical history, to include any newly associated records obtained as a result of this remand.  Each examiner should review a copy of this remand.  And each examiner should include a report of the examination findings.    

(a)  with regard to rhinitis, the examiner should specify the degree of any nasal obstruction, and whether the Veteran has polyps from the rhinitis.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2014).  

(b)  with regard to hemorrhoids, the examiner should specify whether the hemorrhoids are large, thrombotic, and irreducible, and whether the disorder causes persistent bleeding, anemia, or fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2014).  

(c)  with regard to headaches, the examiner should specify whether the disorder causes characteristic prostrating attacks, and if so, how many such attacks per month.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  

(d)  with regard to the neck, the examiner should specify the degree of forward flexion of the cervical spine, the point at which forward flexion is painful, and whether the disorder causes radiation into the arms.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014).  

In addition, the examiners should address the functional impairment that results from each disability that may affect the Veteran's ability to function and perform tasks in a work setting.

4.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that each is in complete compliance with the directives of this remand.  An examination report should be returned to the examiner if deficient in any manner.

5.  Then readjudicate the claims on appeal, to include the claim to a TDIU.  If an appealed issue remains denied, the Veteran should be provided with a SSOC as to the issue, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







